IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-364-CR



DANIEL HAYS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NO. 407518, HONORABLE DAVID E. PURYEAR, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for harassing communication.  Appellant has
filed a motion to withdraw the appeal.  No decision of this Court has been delivered.  The motion
is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b). 

Justices Powers, Aboussie and B. A. Smith
Dismissed On Appellant's Motion
Filed:   November 2, 1994
Do Not Publish